DETAILED ACTION
This action is responsive to the following communications: the Application filed on April 01, 2020.
Claims 1-20 are presented for Examination. Claims 1, 10 and 19 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10 and 19 recite the limitations of “a nominal component and a zero-sequence component” which renders the claim vague and indefinite. It is unclear what a nominal component, a zero-sequence component are, and how they are obtained. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STANCU et al. (US 2011/0187301).
Regarding independent claim 1, Stancu et al disclose that a method for controlling a multiphase electric motor (Fig. 2: 30) at low speed, the method comprising:
determining, using control circuitry ([0037]; Fig. 2 and Fig. 4), that the multiphase electric motor is in a low-speed operating range ([0038]); 
determining, using the control circuitry ([0037]; Fig. 2 and Fig. 4), a duty cycle for each phase of the multiphase electric motor ([0043]), wherein the duty cycle comprises a nominal component (Fig.2: 38 and [0043]; “PWM”) and a zero-sequence component ([0045]) configured to balance temperature rises of power electronics devices ([0035]); and 
causing, using the control circuitry, each duty cycle to be applied to a corresponding switch of the corresponding phase of the multiphase electric motor to cause current flow in the corresponding phase ([0045]; “control system 100 (and/or the inverter 52-62 such that the AC waveform generated includes a DC component (i.e., a non-zero average current or a zero sequence current) depending on the desired power flow (P*dc)” ).

Regarding claim 3. Stancu et al disclose that wherein determining the duty cycle for each phase of the multiphase electric motor comprises retrieving the duty cycle from a database ([0024]; “memory”) based on searching the database based on one or more operating parameters ([0035]; “the controller 36 produces a Pulse Width Modulation (PWM) signal for controlling the switching action of the power electronics 26. The power electronics 26 then converts the PWM signal to a modulated voltage waveform for operating the motor 30” and Fig. 2). 
 
Regarding claim 4. Stancu et al disclose that wherein determining the duty cycle for each phase of the multiphase electric motor comprises applying a piecewise function ([0035]; “converts the PWM signal to a modulated voltage waveform for operating the motor 30”) based on one or more operating parameters. 
 
Regarding claim 5. Stancu et al disclose that wherein determining that the motor is in the low-speed operating range ([0035]; “converting the torque command to current commands based on present speed and available voltage”) is based on at least one sensor signal received by the control circuitry (Fig. 3: 68 and [0033]). 
 
Regarding claim 6. Stancu et al disclose that wherein determining the duty cycle for each phase of the multiphase electric motor comprises determining thermal information for the power electronics devices ([0035]; “forward control path such as system ”). 
 
Regarding claim 7. The method of claim 1, wherein the power electronics devices comprise IGBTs and diodes (Fig. 3: [0032]; “semiconductor devices such as insulated gate bipolar transistors (IGBTs) ”). 
 
Regarding claim 8. Stancu et al disclose that wherein the zero-sequence component is the same for each phase of the multiphase electric motor ([0045]). 
 
Regarding claim 9. Stancu et al disclose that further comprising determining which of the power electronics devices are thermally-limiting ([0035]; “considerations may be employed by the forward control path such as system temperatures”). 

Regarding independent claim 10, Stancu et al disclose that a system for controlling a multiphase electric motor (Fig. 2: 30) at low speed, the system comprising:
power electronics devices (Fig.3: 52,58) configured to provide current to phases of the multiphase electric motor from a DC power supply (Fig.3:22); and
control circuitry (Fig. 2) configured to:
determine that the multiphase electric motor is in a low-speed operating range ([0037]; Fig. 2 and Fig. 4);
determine a duty cycle for each phase of the multiphase electric motor ([0037]; Fig. 2 and Fig. 4), wherein the duty cycle comprises a nominal component (Fig.2: 38 and [0043])  and a zero-sequence component ([0045]) configured to balance temperature 
cause each duty cycle to be applied to a corresponding switch of the corresponding phase of the multiphase electric motor to cause current flow in the corresponding phase([0045]; “control system 100 (and/or the inverter control module) are used to operate the switches 52-62 such that the AC waveform generated includes a DC component (i.e., a non-zero average current or a zero sequence current) depending on the desired power flow (P*dc)” ).

Regarding claim 11. Stancu et al disclose that 11. The system of claim 10, wherein the control circuitry is further configured to:
determine a first duty cycle corresponding to a thermal balance between a switch and a diode of a phase;
determine a second duty cycle corresponding to a thermal balance between a pair of like devices of different phases; and
determine which duty cycle of the first duty cycle and the second duty cycle is closer to a predetermined value.

Regarding claim 12. Stancu et al disclose that wherein the control circuitry is further configured to retrieve the duty cycle from a database ([0024]; “memory”)  based on searching the database based on one or more operating parameters ([0035]; “the controller 36 produces a Pulse Width Modulation (PWM) signal for controlling the switching action of the power electronics 26. The power electronics 26 then converts the PWM signal to a modulated voltage waveform for operating the motor 30” and Fig. 2).

Regarding claim 13. Stancu et al disclose that wherein the control circuitry is converts the PWM signal to a modulated voltage waveform for operating the motor 30”) based on one or more operating parameters.

Regarding claim 14. Stancu et al disclose that wherein the control circuitry is further configured to determine that the motor is in the low-speed operating range([0035]; “converting the torque command to current commands based on present speed and available voltage”)  based on at least one sensor signal received by the control circuitry ([0037]; Fig. 2 and Fig. 4).

Regarding claim 15. Stancu et al disclose that wherein the control circuitry is further configured to determine thermal information for the power electronics devices([0035]; “forward control path such as system temperatures, limitations, and additional communications or feedbacks to the overall system control in terms of operating status and availability”). 

Regarding claim 16. Stancu et al disclose that wherein the power electronics devices comprise IGBTs and diodes(Fig. 3: [0032]; “semiconductor devices such as insulated gate bipolar transistors (IGBTs) ”). 

Regarding claim 17. Stancu et al disclose that wherein the zero-sequence component is the same for each phase of the multiphase electric motor ([0045]; “control system 100 (and/or the inverter control module) are used to operate the switches 52-62 such that the AC waveform generated includes a DC component (i.e., a non-zero average current or a zero sequence current) depending on the desired power flow (P*dc)” ).


Regarding claim 18. Stancu et al disclose that wherein the control circuitry is further configured to determine which of the power electronics devices are thermally-limiting ([0035]; “considerations may be employed by the forward control path such as system temperatures”). 

Regarding independent claim 19, Stancu et al disclose that a control system for controlling a multiphase electric motor  (Fig. 2: 30) at low speed, the control system comprising:
means for determining that the multiphase electric motor is in a low-speed operating range ([0037]; Fig. 2 and Fig. 4);
means for determining a duty cycle ([0043]) for each phase of the multiphase electric motor, wherein the duty cycle comprises a nominal component (Fig.2: 38 and [0043]; “PWM”) and a zero-sequence component  ([0045]) configured to balance temperature rises of power electronics devices ([0035]); and
means for causing each duty cycle to be applied to a corresponding switch of the corresponding phase of the multiphase electric motor to cause current flow in the corresponding phase ([0045]; “control system 100 (and/or the inverter control module) are used to operate the switches 52-62 such that the AC waveform generated includes a DC component (i.e., a non-zero average current or a zero sequence current) depending on the desired power flow (P*dc)” ).



Allowable Subject Matter
Claims 2, 11 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846